The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 2, in paragraph [0004], 5th line therein and page 16, in paragraph [0064], third & 4th lines therein, note that the recitation of “a five generation (5G)” should be rewritten as --a fifth generation (i.e. 5G)--, respectively at these instances for an appropriate characterization. Pages 2, 7, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 7), respectively for consistency with PTO guidelines. Page 2, in paragraph [0005], 4th line therein, note that the term “at” should be rewritten as --in-- for idiomatic clarity. At all appropriate occurrences throughout the specification where the terminology “above which” and/or “below which” appears, such terminology should be rewritten for clarity (e.g. see paragraphs [0006], [0009], [0010], [0014] to [0017], [0048]; [0051]). For example, at page 2, in paragraph [0006], second & third lines therein, note that the recitation of “above which a … is formed” should be rewritten as --a … is formed above the first nanoflon layer--, etc. Page 3, in paragraph [0011], first line therein and page 5, in paragraph [0017], 4th & 5th lines therein, note that the respective recitation of “the locating is adhesion using …” is vague in meaning, at these instances and thus appropriate clarification is needed. Page 5, in paragraph [0018], third line therein, note that --where like features are denoted by the same reference labels throughout the detail description of the drawings, and-- should be inserted after “drawings,” to account for features depicted in the drawings, but without need for explicit description of these features in each of the drawings. Page 8, in paragraph [0038], 4th line therein, note that the recitation of “referred to as nanoflon herein” should be rewritten as --referred to as a “nanoflon” herein-- for an appropriate characterization; 12th line therein, note that --a-- should be inserted prior to “nanoflon” for idiomatic clarity. At all appropriate occurrences throughout the numbering of the drawings, note that the lower case designation within parenthesis following a drawing numbering (e.g. 3(a), 3(b), etc.) should be rewritten as an upper case designation following the drawing numbering (e.g. 3A, 3B, etc.) for consistency with what is labeled in the drawings: for example, see paragraphs ([0038], [0040], [0054], [0055], [0056], [0057], [0058], [0059], [0060], [0061], [0062]). Page 9, in paragraph [0043], first line therein, note that --(FIG. 3A)-- should be inserted after “350” & “340”, respectively for consistency with the labeling in that drawing. Page 10, in paragraph [0044], last line therein, note that the reference to label “340” is vague in meaning, especially since no such label appears in FIG. 4 to which the description in this paragraph pertains and thus appropriate clarification is needed. Page 10, in paragraph [0056], last line therein, note that the reference to label “1140” is vague in meaning, especially since no such label appears in FIG. 12 to which the description in this paragraph pertains and thus appropriate clarification is needed. Page 12, in paragraph [0054], first line therein; page 13, in paragraph [0057], first line therein; and page 14, in paragraph [0058], first line therein: note that the references to “FIG. 11” (i.e. paragraph [0054]), to “FIG. 13” (i.e. paragraph [0057]) and to “FIG. 14” (i.e. paragraph [0058]), respectively do not appear consistent with drawing numbering (e.g. FIGS. 11A, 11B, 11C; FIGS. 13A, 13B; FIGS. 14A, 14B) and thus appropriate clarification is needed. Page 14, in paragraph [0059], last line therein, note that the reference to label “1530” is vague in meaning, especially since no such label appears in FIGS. 15A, 15B, 15C to which the description in this paragraph pertains and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels appearing in the indicated drawings need to be correspondingly described in the specification description of the indicated drawings for clarity and completeness of description: FIG. 1 (+, -); FIG. 2, “200”; FIGS. 4, 5, 6, 7, 8, 9, 10 (310, 330, 360); FIGS. 4, 7, 8, 9, 10, “320”; FIG. 6 “520”; FIGS. 6, 7, 8, 9, 10, “530”; FIGS. 7, 8, 9, “350”; FIGS. 8, 9, 10 (710, 730); FIG. 8, “720”; FIGS. 11B, 11C, 12, 13A, 13B, 14A, 15B, 15C, 16A, 16B, 17A, 17B, “1130”; FIGS. 11B, 12, 13A, 13B, 14A, 15B, 15C, 16A, 16B, 17A, 17B, “1110”; FIGS. 11C, 12, 13A, 13B, 14A, 15B, 15C, 16A, 16B, 17A, 17B, “1120”; FIGS.. 12, 13A, 13B, 14A, 15B, 15C, 16A, 16B, 17A, 17B,“1160”; FIG. 13A, “1140”; FIGS. 13A, 15B, 15C, 16A, 16B, 17A, 17B, “1150”; FIG. 14A (1210, 1220, 1230); FIG. 15A,”2530”; FIGS. 15B, 15C, 16A, 16B, 17A, 17B, (1310, 1315, 1320); FIGS. 15C, 16A, 16B, 17A, 17B, (1330, 1510, 1530); FIG. 17A (1520, 1540).  Appropriate correction is required.
The drawings are objected to because in FIG. 15A, should label “2530” be rewritten as --1530-- for an appropriate characterization consistent with the description in paragraph [0059]?  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth nanoflon layer, the fourth & sixth coating layers and a third ground plane as recited in claims 6 & 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the fourth nanoflon layer, the fourth & sixth coatings and the third ground plane as recited in claims 6 & 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8; 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 3, 4, note that it is unclear how each recitation of “an insulating material” would relate to each other (i.e. one in the same material, distinctly different materials, etc.) and thus appropriate clarification is needed.
In claims 3, 4, 6, line 3 in each claim, note that the respective recitation of “exposed by the etching” lacks strict antecedent basis, at these instances, especially since no prior reference to a step of “etching” has been previously established in independent claim 1, from which these claims ultimately depend.
In claim 4, line 11 and in claim 5, line 2, note that it is unclear how each recitation of “transmit a signal” would relate to each other (i.e. transmits the same signal, transmits different signals, etc.), respectively at these instances and thus appropriate clarification is needed.
In claim 6, lines 2 & 3, note that the recitation of “the fourth coating layer” lacks strict antecedent basis, especially since no prior reference to a “fourth coating” has been previously established in claim 4, from which this claim directly depends. Appropriate clarification is needed.
In claims 7, 15, line 2 in each claim, note that the respective recitation of “the locating is adhesion using …” is vague in meaning, at these instances, especially since no prior reference to “locating” has been previously established and thus appropriate clarification is needed.
In claim 8, line 2, note that the recitation of “first to sixth coating layers” is vague in meaning, especially since only a “first coating layer” and a “second coating layer” have been positively established in the dependency from claim 1 and thus appropriate clarification is needed.
In claim 9, lines 2, 10, note that it is unclear how each recitation of “nanostructured material formed (through/by) electrospinning” relate to each other (i.e. the same limitation, different limitations, etc.) and thus whether one of these limitations would be considered redundant. Appropriate clarification is needed.
In claim 9, line 5; in claim 11, line 4; in claim 13, line 4; in claim 14, line 3: note that it is unclear whether the recitation of “an insulation layer” would be the same material or different materials for each of the “top” and “bottom”, respectively at these instances and thus appropriate clarification is needed.
In claims 10, line 2, note that it is unclear whether the recitation of “by etching the first conductive layer” would be considered to be redundant, especially in view of the same limitation recited earlier in claim 9, lines 7 & 8, from which this claim directly depends. Appropriate clarification is needed.
In claim 13, lines 5 & 6, note that the recitation of “above which the fourth coating layer is formed and below which the fifth coating layer is formed” is vague in meaning, especially since such a recitation would appear to be redundant in view of the earlier recitation of fourth & fifth coating having been formed on the top and bottom of the third nanoflon layer. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, lines 2 & 3 and in claim 4, lines 3 & 4, note that the recitation of “above which a … is formed” should be rewritten as --a … is formed above the first nanoflon layer--, respectively at these instances for an appropriate characterization.
In claim 1, lines 3, 4, note that the recitation of “below which a … is formed” should be rewritten as --a … is formed below the first nanoflon layer-- for an appropriate characterization.
In claim 3, lines 3, 4; in claim 4, lines 6 & 7; in claim 6, lines 3 & 4: note that the recitation of “above which a … is provided” should be rewritten as --a … is provided above the first nanoflon layer--, respectively at these instances for an appropriate characterization.
In claim 4, lines 7, 8, note that the recitation of “below which a … is provided” should be rewritten as --a … is provided below the first nanoflon layer-- for an appropriate characterization.
In claims 11, 12, line 2 in each claim, note that the term “located” should be deleted as being unnecessary, respectively at these instances.
In claim 11, 12, line 5 in each claim, note that the term “formed” should be deleted as being unnecessary, respectively at these instances.
In claims 11, 12, line 3 in each claim, note that the recitation of “and above which a … material is provided” should be rewritten as --and disposing a … material above the second nanoflon layer--, respectively at these instances for an appropriate characterization.
In claim 14, lines 2 & 3, note that the recitation of “above which a … is formed” should be rewritten as --a … is formed above the fourth nanoflon layer--, respectively at these instances for an appropriate characterization.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al in view of Yong et al (‘851), cited by applicants’. 
Ueno et al (i.e. FIG. 1) discloses a transmission line, comprising: a nanostructured material (i.e. a nano-composite film 13); a signal line (i.e. 14) characterized as a first conductive layer having a first pattern on an upper surface of the nano-composite film; a first ground conductor (i.e. 12) characterized as a first ground plane layer under the nano-composite film (13). However, Ueno et al does not disclose that the nano-composite film is comprised of a nanoflon with a first coating layer disposed above the nanoflon and a second coatng layer below the nanoflon.
Yong et al exemplarily discloses a pre-preg configuration (i.e. 130) including a core layer (110) composed on nano fibers (i.e. corresponding to the claimed “nanoflon”), as described in the abstract and which has an upper insulating layer (i.e. (120b) corresponding to the claimed “first coating”) disposed above the core layer (110) and which has a lower insulating layer (i.e. (120a) corresponding to the claimed “second coating”) disposed below the core layer (110), as described in the abstract, such that the pre-preg corresponds to a “composite” nanostructured material. Moreover, it should be noted that the pre-preg nanostructured composite can be used with conductor layers (e.g. 140a, 140b) disposed thereon, as evident from the figures therein. Furthermore, as described in the abstract, the use of nano fibers in the core material (110) contributes to a nanostructured pre-preg  of reduced thickness, while maintaining mechanical, thermal and electrical properties.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the nano-composite film (13) in Ueno et al to have taken the form of a nanostructured pre-preg composite including nano fibers therein, such as taught by Yong et al. Such a modification would have been considered an obvious substitution of art recognized equivalent nanostructured composites that perform the equivalent function (i.e. each nanostructured composite is usable with conductive layers disposed thereon), where the nano fiber pre-preg composite taught by Kong et al would have provided the advantageous benefit of decreasing thickness while maintain mechanical, thermal and electrical properties, thereby suggesting the obviousness of such a modification. Regarding claim 2, note that Ueno et al (i.e. related FIG. 4) discloses that the first pattern (i.e. 14) can include ground lines (i.e. 12) along with the resultant combination nanostructured composite, as described above. Finally, it should be noted that the above claims are characterized by an apparatus configuration, and as such method step limitations (e.g. formed by electrospinning; formed by etching) are typically not given patentable weight in the context of an apparatus configuration.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wakabayashi et al discloses a transmission line formed with nano-particles.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee